

114 S54 IS: Regulatory Fairness Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 54IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Federal Water Pollution Control Act to confirm the scope of the authority of the
			 Administrator of the Environmental Protection Agency to deny or restrict
 the use of defined areas as disposal sites.1.Short titleThis Act may be cited as the Regulatory Fairness Act of 2015.2.Permits for dredged or
 fill materialSection 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) is amended by striking subsection (c) and inserting the following:(c)Denial or
 restriction of use of specified disposal sites(1)In generalDuring and only during the period beginning on the date on which the Secretary publishes the notice required under subsection (a) of this section and ending once the Secretary issues a permit under such subsection, the Administrator may deny or restrict the use of any defined area identified in such notice as a specified disposal site if the Administrator determines, after notice and opportunity for public comment, that the discharge of dredged or fill material into such defined area will have an unacceptable adverse effect on municipal water supplies, shellfish beds and fishery areas (including spawning and breeding areas), wildlife, or recreational areas.(2)ConsultationBefore making a determination under paragraph (1), the Administrator shall consult with the Secretary.(3)Explanation of determinationThe Administrator shall set forth in writing and make publicly available—(A)any findings of the Administrator;(B)the basis of and reasons for making a determination under paragraph (1); and(C)all information and data reviewed in making any determination under paragraph (1).(4)Previous action in absence of notice invalidNo previous action by the Administrator to deny or restrict the use or prohibit the specification of any defined area as a disposal site, and which occurred in the absence of the Secretary’s publishing of a notice under subsection (a) of this section, is valid or otherwise enforceable.(5)Previous action after permit issued invalidNo previous action by the Administrator to deny or restrict the use or prohibit the specification of any defined area as a disposal site and for which the Secretary had issued a permit under subsection (a) of this section, and which occurred after the Secretary issued the permit, is valid or otherwise enforceable..